Title: To Benjamin Franklin from the Marquis de Mirabeau, 13 February 1783
From: Mirabeau, Victor de Riquetti, marquis de
To: Franklin, Benjamin


Monsieurde paris le 13e. fevrier 1783
Mr. gattelier, très digne et utile mèdecin dans le canton ou se trouve la campagne que j’habite une partie de l’année, m’adresse le livre et la lettre que vous trouverez cy jointe pour vous etre offerts. Il me charge de scavoir 1°. si vous voulés bien donner par ècrit le consentement a la dédicace, dont vous l’avés flaté par tierce personne; 2°. si vous daignerés prendre prèalablement lecture de l’ouvrage, pour y ordonner les corrections ou suppressions que vous desireriés, 3°. il me charge de solliciter une aussy prompte expedition que vos affaires le permettront attendu que son dèvouement a cet ègard a déja fort retardé son libraire qui s’empatiente, et nuy a ses arrangements.
Ce que je puis ajouter a cecy Monsieur cest que Mr gattelier est notoirement un homme de mèrite et qui vaut d’etre encouragé. Je ne scaurois assurément prononcer en thèorie, mais quand à la pratique, il à la confiance de tout le paÿs. Né de parents très pauvres, n’ayant pu avoir qu’une èducation de village il s’est fait tout seul—ayant la confiance de touts le paÿs et chateaux il ny à prèsque pas de jour ou dans toute saison il ne fasse douze et quinze lieues et ne lasse plusieurs chevaux; et cest au milieu d’une vie si agitèe qu’il trouve encor la nuit le temps dècrire et de travailler mème dans ses courses et dans sa voiture; et le feu dont il est animé ne tourne qu’a bien, ne procure que du bien, car il est fort heureux dans ses traitements et grand observateur de tout dans ses courses.
Ce sont choses Monsieur dont je puis et dois rendre témoignages et qui apuyent la prière que je vous fais de vouloir bien lèxpédier promptement et amiablement. Je saisis avec plaisir cette occasion de vous renouveller les assurances des sentimens Rèspectueux avèc lèsquels j’ay l’honneur d’etre Monsieur votre très humble et très obeissant serviteur
LE Mis DE Mirabeau
 
Notation: Marquis de Mirabeau Paris 13 Fevrier 1783
